Citation Nr: 0520168	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  03-12 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from June 1982 to December 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision by the Department 
of Veterans Affairs (VA) Portland, Oregon, Regional Office 
(RO).  That decision, in pertinent part, denied service 
connection for a back disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service medical records reflect that the veteran was treated 
for a back injury in 1983 when he fell off a truck.  He 
continued to complain of back pain.  A December 1984 VA 
examination, conducted in conjunction with another claim, 
noted complaints of upper back "problems."  Current VA 
medical records reflect continued complaints of pain 
throughout the back.  A February 2003 VA MRI of the cervical 
spine was interpreted as showing scattered facet and 
uncovertebral osteophyte changes with areas of foraminal 
stenosis.  An April 2003 VA physical therapy consultation 
report noted that the veteran reported injurying his lower 
thoracic spine during service in 1983.  He indicated his neck 
pain began in 1991.  The physical therapist noted tenderness 
to palpation throughout the entire back and neck.  No 
diagnoses were noted at this time.

Based on the evidence cited above, the Board finds that a VA 
examination is necessary in order to adequately adjudicate 
the claim.  There is a documented in service injury with 
ongoing complaints, and current treatment for complaints 
associated with the veteran's back and neck.  Accordingly, a 
VA examination is warranted to determine whether there is any 
currently diagnosed disorder that may be attributed to the 
veteran's in-service injury.

Accordingly, the claim is REMANDED for the following:

1.  The veteran should be afforded a VA 
examination appropriate to determining 
the nature and etiology of a current back 
disorder.  The claims folder and a 
separate copy of this remand should be 
made available to the examiner for 
review.  The examiner is asked to offer 
an opinion as to whether it is as likely 
as not that a currently diagnosed back 
disorder is in whole or part related to 
the back injury sustained during service.  
Supporting rationale should be offered in 
conjunction with the furnished opinion.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




